Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 19, 2016

                                    No. 04-16-00508-CR

                                   Miguel AGUILAR, Jr.,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CRS1753 D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                      ORDER


        The trial court granted appellant’s motion for a free record and ordered the court
reporter to prepare the record. We reinstate this appeal on the docket of the court. We order
court reporter David J. Laurel to file the reporter’s record by November 18, 2016.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court